Decree reversed, as matter of discretion, without costs; disbursements to all parties filing briefs to be paid from the estate. Attorneys representing appellants and respondents stipulate that Frank A. McNamee, Jr., of Albany, N. Y., be appointed administrator with the will annexed of Ann Dwyer, deceased, upon filing proper security. Matter remitted to Surrogate’s Court of Albany county with directions to enter necessary orders, decrees and to issue letters to carry this determination into effect under section 310 of the Surrogate’s Court Act. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.